On Reading the Humble Petition of John Williams and William Cattell Esq. Executors of the Last Will and Testament of John Baker late of this Province Planter deceased Sarah Baker Widow and one of the Legatees nemed in the Will of the Said John Baker deceased William Baker Elihu Baker Benjamin Baker and Sarah Baker the younger Children and Legatees of the Said Deceased in the Said Will also named Setting forth that the Said John Baker was in his Lifetime and at the time of his Death possessed of and interested in a very Considerable Personal Estate, And that the Said John  Baker duly made and Executed his Last Will and Testament in Writing and did thereby amongst other things Give and Bequeath unto his Beloved Wife Sarah and her heirs and Assigns forever the one fifth part of all his Slaves being in Number Fourty Six after the Same Should be valued and Appraised which should be delivered to her by his foresaid Executors Together with One Seventh part of all his Houshold Goods Stock and all other his personal Estate whatsoever in Lieu of her thirds or Dower and unto his Son William and his heirs and Assigns forever Nine Slaves which he then had in possession with the One Seventh part of all his personal Estate whatsoever to be delivered to him by his Executors in the Said Will named When his Debts should be paid And to his Son Elihu and to his heirs and Assigns One fifth part of his Slaves before mentioned with One Seventh part of all other his personal Estate not already given away by the Said Will to be allowed him by his Executors in the Said Will named And unto his Son Benjamin and to his heirs and Assigns One fifth part of all his Slaves being in Number Forty Six with One Seventh part of all Other his personal Estate not already given away by his Said Will to be allowed by *384his Executors aforesaid when he should arrive at the Age of Twenty one Years And to his Son Joseph and his Heirs And Assigns one fifth part of all his Slaves being in all Fourty Six with One Seventh part of all his Personal Estate not given away by his Said Will to be allotted to his Said Son by his Said Executors when he Should arrive to the Age of Twenty one Years And to his Son James and to his Heirs and Assigns one fifth part of his Slaves the whole being Fourty Six together with One Seventh part of all his Personal Estate not already given away by his Said Will to be delivered to him when he should arrive to the Age of Twenty one Years by his Executors aforesaid And to his Daughter Sarah the one fifth part of all his Slaves being in Number Forty Six together with one Seventh part of all his Personal Estate not already given away by his Said Will to be Allotted to her by his Said Executors when She Should Arrive to the Age of Twenty one Years, or sooner if She Should Marry, then on the day of Marriage, as in and by the Said Will more fully appeared And praying this Honourable Court would be pleased to Appoint Such proper and fit persons, as to this Honourable Court Should Seem meet to make a just and Equal Partition and Division of the Personal Estate of the Said John Baker deceased between the Said Petitioners the Legatees in the said Will named and that a Return of [114] Such Division might be made under the hands and Seals of the Persons So to be appointed And that the Same might be Subject to the Approbation and further Order of this Honourable Court and might be Entred of Record in this Honourable Court to perpetuate The Memory of Such Division and Allotment Whereupon and upon Hearing the Allegations of Mr. Whitaker of Counsel with the Said Petitioners and upon duly weighing and Considering all and Singular the matters in the Said Petition contained, It is Ordered That Capt. William Fuller, Messrs. Richard Baker, Elihu Baker Senior and Jonah Baker or any three of them, being first Sworn to make a due and Equal Division before any of his Majesty’s Justices Assigned to keep the Peace in Berkly County, Who is hereby Authorized and Impowered to Administer Such Oath, Do Divide the Said Personal Estate of the Said John Baker deceased And do Allot to the Said Several Petitioners Respectively their Several parts of the Said Person Estate to them by the Said Will as aforesaid Devised And that a due Return of their Proceedings in the Premisses be made to this Court on or before the Twenty Eight day of March next under the Hands and Seals of the Said Capt. William Fuller Richard Baker Elihu Baker Senior and Jonah Baker.
Alexr Stewart Deputy Register